Opinion by
Ector, P. J.
§ 336. Partnership; liability of, for act of agent. The hiring of a horse for a partnership purpose, and to be used by an agent of the firm, is within the scope Of the authority of either partner, -and such special contract entered into by one member is binding upon the firm. If, then, the contract so entered into was violated by the agent or employee, and the party with whom it was made *144thereby suffered loss, it must he compensated by the firm.
April 24, 1878.
§ 337. Service of citation upon one partner. In a suit against a partnership, service of process upon one of the partners is sufficient notice to all the members of the firm, but the judgment rendered in case of such service shall only be enforced against the partnership property, and the separate property of the partner who may have been served. [Pas. Dig. art. 1514.]
Reversed and reformed.